Fill in this information to identify your case:

   

Debtor 1 MARC EDWARD SMILEY

First Name Middie Name Last Name
Debtor 2 LYNELLE KRYSTLE KELLYWOOD
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court forthe: | DISTRICT OF NEW MEXICO

Case number
(if known) (1 Check if this is an
amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

Be you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D; Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Ally Financial CZ) Surrender the property. OONo
name: OC Retain the property and redeem it.
_ ; DC Retain the property and enter into a Byes
Description of 2014 Kia Optima 100,000 miles Reaffirmation Agreement.
property

@ Retain the property and [explain]:

securing debt. Parents’ vehicle. Parents keep and pay

Creditors Car Land C Surrender the property. XO No
name: C Retain the property and redeem it.
_ CZ Retain the property and enter into a yes
Description of 2004 Ford Focus 120,000 miles Reaffirmation Agreement.
property @ Retain the property and [explain]:
securing debt: keep and pay
Creditors Carland C) Surrender the property. 0 No
name: CO Retain the property and redeem it.
CZ) Retain the property and enter into a M Yes
Description of 2009 Ford F-150 178,000 miles Reaffirmation Agreement.
property @ Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy

Case 20-10207-t7 Doc5 Filed 01/30/20 Entered 01/30/20 14:17:35 Page 1 of 2
Debtor1 MARC EDWARD SMILEY

Debtor2 LYNELLE KRYSTLE KELLYWOOD Case number (if known)
securing debt: keep and pay
Creditors Credit Acceptance OC Surrender the property. ONo
name: C) Retain the property and redeem it.
CX Retain the property and enter into a Byes
Description of 2014 Ford Taurus 73,900 miles Reaffirmation Agreement.
property I Retain the property and [explain]:
securing debt: keep and pay

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal Property leases Will the lease be assumed?
Lessor's name: O No
Description of leased

Property: OO Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: O Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to.an unexpired lease. Z

 
 
 
   

 
   
 

/| _/ MARC EDWARD SMILEY

/ wa LE KRYSTLE KEL OOD
1 Now /Signature of Debtor 1

jafure of Debtor 2

[fp j f/f / L
a 7 j \/ / A
ca’ 1 Jez / Zor joer] 01/22/2027
=, f ff / J
( L-
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

Case 20-10207-t7 Doc5 Filed 01/30/20 Entered 01/30/20 14:17:35 Page 2 of 2
